Does the reference of an action by consent to the attorney in said action for arbitration ipso facto revoke his authority as an attorney? This is an interesting and, in the present case, an important question. We were about to proceed to consider the question, but finding that we are compelled to order another trial on another exception, and in as much as his Honor submitted the question to the jury as one of intent, without a distinct issue, we have concluded not to pass upon it at present.
Was it a question of law or of fact? This, of course, depends on the evidence; and if the latter, was there any evidence of the intent to go to the jury? We make these suggestions, but do not mean any expression of opinion until facts are established by another trial.
His Honor handed important papers to the jury as they            (49) retired, which had been read in evidence, to which the plaintiffs objected, but the jury were allowed to keep the papers until the verdict was rendered. Whilst the decisions in different states of the Union do not agree on this subject, the practice has never been recognized in this State, and the rule against it has been uniform, unless by consent. See the following cases for the reasons on the subject: Outlaw v. Hurdle,46 N.C. 150; Watson v. Davis, 52 N.C. 178; Burton v. Wilkes, 66 N.C. 604.
PER CURIAM.                                                      Error.
Cited: Martin v. Knight, 147 N.C. 574; Nicholson v. Lumber Co.,156 N.C. 68. *Page 34